NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUZ ELENA CATALAN,                              No.    15-70004

                Petitioner,                     Agency No. A070-962-154

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2020**


Before: TROTT, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Luz Elena Catalan, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her third motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002). We deny the petition for review.

        The BIA did not abuse its discretion in concluding that Catalan failed to

establish a prima facie case for the relief she sought and that she failed to establish

that she qualified for the exception to the filing deadline and numerical limitation

for motions to reopen by introducing previously unavailable, material evidence. 8

U.S.C. § 1229a(c)(7)(A), (C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010); see also Catalan v. Holder, 535 F. App’x 562

(9th Cir. 2013) (denying Catalan’s previous petition for review). For example, as

the BIA noted, Catalan did not introduce evidence showing that her father’s death

in 2007 or the result of the 2011 Guatemalan presidential election would lead to

her facing persecution or torture, and the declaration she submitted in support of

her motion to reopen does not reflect any threats made against her personally in

2008.

        PETITION FOR REVIEW DENIED.




                                           2                                    15-70004